 Case 4:21-cv-10490-SDD-RSW ECF No. 9, PageID.91 Filed 05/21/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MILLENNIUM FUNDING, INC. et al,                     Case No. 21-10490

       Plaintiffs,                                  Stephanie Dawkins Davis
v.                                                  United States District Judge

SMR HOSTING, LLC, et al,

     Defendants.
___________________________ /


                           ORDER TO SHOW CAUSE

      Counsel for plaintiffs recently submitted a proposed consent judgment to the

court, resolving their claims against defendants SMR Hosting, LLC and David

Cox. The proposed consent judgment is signed by David Cox on behalf of himself

and on behalf the corporate defendant, SMR Hosting, LLC.

      The general rule in this circuit is that corporations must be represented in

court by an attorney, and cannot be represented by an officer of the corporation.

Harris v. Akron Dep’t of Pub. Health, 10 Fed. Appx 316, 319 (6th Cir. 2001). “A

corporation must be represented by legal counsel and cannot proceed pro se.”

Reich v. Pierce, 45 F.3d 431 (6th Cir. 1994); Zobele Mexico, S.A. de C.V. v. TSS

Techs., Inc., 2019 WL 1130752, at *2 (S.D. Ohio Feb. 13, 2019), R&R adopted,

WL 1125873 (S.D. Ohio Mar. 12, 2019) (“Furthermore, it is insufficient for a

person to attempt to represent a corporation as an officer of the corporation.”);


                                          1
 Case 4:21-cv-10490-SDD-RSW ECF No. 9, PageID.92 Filed 05/21/21 Page 2 of 2




United Parcel Serv. Co. v. DNJ Logistic Grp., Inc., 2019 WL 5579553, at *4

(W.D. Ky. June 6, 2019), R&R adopted, 2019 WL 5586542 (W.D. Ky. July 2,

2019) (“The Court notes that Nabavi, who was terminated as a defendant in this

action effective July 20, 2017, participated in the telephonic status conference on

February 8, 2019. (DN 86). However, ‘a corporation must be represented in court

by an attorney and may not be represented by an officer.’”).

      SMR Hosting, LLC has not retained counsel to represent it in the proposed

consent judgment. Accordingly, within 14 days of entry of this order, the court

ORDERS the parties to show cause in writing why this court should not reject its

proposed consent judgment for failure by SMR Hosting, LLC to obtain outside

counsel to represent it in the proposed consent judgment or to submit a revised

proposed consent judgment signed by said counsel.

      IT IS SO ORDERED.

Date: May 21, 2021                        s/Stephanie Dawkins Davis
                                          Stephanie Dawkins Davis
                                          United States District Judge




                                          2
